Citation Nr: 0812845	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  03-36 633	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama

THE ISSUES

1.  Entitlement to service connection for a hysterectomy.  

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a left shoulder 
disorder.

4.  Entitlement to service connection for a neck disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1974 to 
June 1977.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a November 2002 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  As 
support for her claim, the veteran testified at a hearing 
before RO personnel in September 2004.  

In a recent January 2007 rating decision, the RO granted a 
nonservice-connected pension claim while denying various 
other claims the veteran had filed.  However, she has not yet 
perfected an appeal of those additional claims by filing a 
notice of disagreement (NOD) and substantive appeal (e.g., VA 
Form 9 or equivalent statement).  See 38 U.S.C.A. § 7105(a) 
(West 2002); 38 C.F.R. § 20.200 (2007).  Therefore, those 
claims are not before the Board.

The Board is remanding the left knee, left shoulder, and neck 
disorder claims to the RO via the Appeals Management Center 
(AMC) in Washington, DC, for further development and 
consideration.  But the Board is going ahead and deciding the 
hysterectomy claim.




FINDING OF FACT

There is no competent evidence indicating the treatment the 
veteran received during service for a vaginal laceration 
precipitated or is otherwise related to her post-service 
hysterectomy or its residuals.


CONCLUSION OF LAW

Neither the hysterectomy, itself, nor any associated residual 
is the result of disease or injury incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. § 5100 et 
seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The 
duty to notify was accomplished by way of VCAA letters from 
the RO to the veteran dated in January 2002 and November 
2003.  These letters effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) by:  (1) informing her of 
the information and evidence not of record that was necessary 
to substantiate her service connection for hysterectomy 
claim; (2) informing her of the information and evidence VA 
would obtain and assist her in obtaining; (3) informing her 
of the information and evidence she was expected to provide; 
and (4) requesting that she provide any evidence in her 
possession pertaining to her hysterectomy claim.  See also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).



The RO did not, however, provide pre-decisional VCAA notice 
that a downstream disability rating and an effective date for 
the award of benefits will be assigned if service connection 
for a hysterectomy is awarded, as required by Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  Regardless, 
since service connection is being denied, no disability 
rating or effective date will be assigned, so not providing 
additional notice concerning these downstream elements of the 
claim is moot and, therefore, at most harmless error.  
38 C.F.R. § 20.1102.  See, too, Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  Consequently, a further prejudicial error 
analysis by way of Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007) is not required.

The Board sees the RO did not provide the veteran with all 
general VCAA notice prior to the November 2002 adverse 
determination on appeal.  But in Pelegrini II, the Court 
clarified that in these situations VA does not have to 
vitiate that decision and start the whole adjudicatory 
process anew, as if that decision was never made.  Rather, VA 
need only ensure the veteran receives (or since has received) 
content-complying VCAA notice, followed by readjudication of 
her claim, such that she is still provided proper due 
process.  In other words, she must be given an opportunity to 
participate effectively in the processing of her claim.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) recently held that a statement of the 
case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV).  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, after providing the additional VCAA notice in November 
2003 - after the initial rating decision and SOC, the RO 
again went back and readjudicated the claim in the more 
recent May 2005 and May 2007 SSOCs.  So after providing the 
required notice, the RO reconsidered the claim - including 
addressing any additional evidence received in response to 
the notice.  Hence, the timing defect in the notice has been 
rectified.

All this considered, the veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication of 
her claim.  Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding that the Board had erred by relying on 
various post-decisional documents for concluding that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the appellant, but determining nonetheless that the evidence 
established the veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of the claims, 
so found the error was harmless).

As for the duty to assist, the RO has obtained the veteran's 
service medical records (SMRs), service personnel records 
(SPRs), relevant VA treatment records, and the private 
medical records she identified and authorized VA to obtain.  
She also has submitted personal statements, hearing 
testimony, additional private medical evidence, and Social 
Security Administration (SSA) records.  

No medical examination has been conducted or medical opinion 
obtained with respect to the veteran's hysterectomy claim.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  However, 
the standards of McLendon are not met in this case.  The 
evidence does not reflect a chronic gynecological disorder 
during service or residuals of her one instance of treatment 
for vaginal bleeding in service.  Further, there is neither 
medical evidence demonstrating that any current gynecological 
disorder, status post hysterectomy, is linked to her military 
service, nor credible evidence of continuity of 
symptomatology of a gynecological disorder since service.  
Consequently, as her service and post-service medical records 
provide no basis to grant her claim, and in fact provide 
evidence against her claim, there is no basis for requesting 
a VA examination and opinion.  Thus, the Board is satisfied 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  



Governing Laws and Regulations for Service Connection

Service connection may be granted if it is shown the veteran 
suffers from a disability resulting from an injury sustained 
or disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. 
§§ 3.303, 3.306.  

Service connection requires competent evidence showing:  (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  
See also Hickson v. West, 12 Vet. App. 247, 252 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  
A demonstration of continuity of symptomatology is an 
alternative method of demonstrating the second and/or third 
Caluza elements discussed above.  Savage, 10 Vet. App. at 
495-496.  

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Id. 



Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
recently emphasized that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is 


capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise 
(about evenly balanced for and against), with the veteran 
prevailing in either event, or whether instead a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; and Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis

The veteran contends that gynecological problems that started 
while she was in the military precipitated or are otherwise 
related to the hysterectomy she had many years later in 
January 2001, after service.  She asserts that, after she 
received treatment during service for vaginal bleeding, her 
menstrual cycles continued to be "painful and heavy" after 
service until she had to have the hysterectomy in 2001.  She 
adds that some records showing treatment for menstrual 
problems since service are unavailable to support her claim.  
See her hearing testimony at pages 1-3.

As mentioned, the first and perhaps most fundamental 
requirement for any 
service-connection claim is proof the veteran currently has 
the alleged disability.  Boyer, 210 F.3d at 1353; Brammer, 3 
Vet. App. at 225.  Concerning this, private treatment records 
from Baptist Medical Center confirm the veteran had a 
hysterectomy in January 2001.  It is unclear from the record 
whether she has any residuals of that surgery.  Regardless, 
for purposes of this decision, the Board will assume she does 
presently have a gynecological disorder.  Consequently, 
the determinative issue is whether this condition is somehow 
attributable to her military service - and, in particular, 
to the treatment she received while in the military for the 
vaginal bleeding.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  And 
it is in this critical respect that her claim fails.

The veteran's SMRs show she was hospitalized for 1-2 days for 
vaginal bleeding after sexual intercourse in June 1975.  She 
was referred to a military gynecological clinic where she was 
diagnosed with a vaginal laceration with bleeding.  She was 
given prescription cream to treat the laceration.  
Significantly, though, there were no further documented 
complaints, treatment, or diagnoses of a gynecological 
disorder during the remainder of her military service, 
although she now asserts that she experienced difficulties 
with her menstrual cycle after that treatment in service.  
Moreover, when she had her separation examination in March 
1977, she did not report experiencing any further 
gynecological problems, and none were found on objective 
clinical examination.  Thus, her SMRs, in particular her 
separation examination, do not reveal any chronic residual 
disability stemming from her one instance of treatment during 
service for the vaginal laceration and bleeding.  
Accordingly, her SMRs, as a whole, provide evidence against a 
finding of a chronic - as opposed to acute and transitory, 
gynecological disorder in service.  38 C.F.R. § 3.303(b); 
Savage, 10 Vet. App. 494-97.   

Furthermore, the evidence as a whole does not show continuity 
of symptomatology of a gynecological disorder since service.  
38 C.F.R. § 3.303(b).  In making this determination, the 
Board acknowledges the veteran's assertions regarding 
continuous menstrual cycle problems since her discharge from 
service.  In this regard, she is indeed competent to report 
difficulties with her menstrual cycle from the time of her 
military service.  Layno, 6 Vet. App. at 469.  See also 
38 C.F.R.§ 3.159(a)(2).  



But once evidence is determined to be competent, the Board 
must determine whether the evidence also is credible.  The 
former, the Court has held, is a legal concept, which is 
useful in determining whether testimony may be heard and 
considered by the trier of fact, whereas the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Here, the 
veteran's lay contentions are outweighed by the other post-
service evidence of record that, as a whole, indicates she 
did not have complaints or receive treatment for any 
gynecological problems until 1999.  Private medical evidence 
dated in September 1999 from L.T., M.D., first shows 
difficulties with the veteran's menstrual cycle in June 1999, 
approximately 22 years after her military service had ended 
in June 1977.  And although she asserts earlier difficulties 
with her menstrual cycle, during the intervening years dating 
back to when she was in the military, other earlier private 
treatment records dated from 1987 to 1996 are entirely 
unremarkable for any such complaints or treatment.  The 
Federal Circuit Court has held that such a lengthy lapse of 
time between the alleged events in service and the initial 
manifestation of the subsequently reported symptoms and/or 
treatment is a factor for consideration in deciding a 
service-connection claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board affords the veteran's lay 
statements less probative weight in light of the lack of 
corroborating medical evidence upon discharge from service 
and for so many years thereafter.  Simply put, her lay 
contentions regarding her symptomatology since service are 
outweighed by the available medical evidence.  See generally 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).   

It follows that there is no basis to award service connection 
for a gynecological disorder based on chronicity in service 
or continuous symptoms thereafter.  38 C.F.R. § 3.303(b); 
Savage, 10 Vet. App. at 494-97.  Moreover, there is simply 
no competent, medical evidence or opinion that in any way 
relates any current gynecological problems associated with 
the veteran's post-service hysterectomy to her period of 
active military service, including the one instance of a 
vaginal laceration during service.  Boyer, 210 F.3d at 1353; 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  
Absent this evidence of a nexus, service connection is not 
warranted.  

Neither the veteran nor her representative, without evidence 
showing that he or she has medical training or expertise, is 
competent to offer an opinion on medical etiology.  See 38 
C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 
5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  Concerning 
this, although the veteran is competent to discuss 
gynecological symptoms, neither she nor her representative 
can competently state that her 2001 hysterectomy is the 
result of symptoms she experienced or events that occurred 
decades earlier while she was in the military.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against the claim for service connection for a hysterectomy, 
so there is no reasonable doubt to resolve in the veteran's 
favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The claim for service connection for a hysterectomy is 
denied.


REMAND

Before addressing the merits of the left knee, left shoulder, 
and neck disorder claims, however, the Board finds that 
additional development of the evidence is required.

First, the RO (AMC) should send the veteran a VCAA notice 
letter complying with Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  This letter should specifically advise her 
that a downstream disability rating and an effective date 
will be assigned if these service-connection claims are 
eventually granted.

Second, the veteran should be scheduled for a VA examination 
to obtain a medical opinion concerning the etiology of her 
current left knee, left shoulder, and neck disorders on the 
basis of in-service incurrence.  See 38 U.S.C.A. § 5103A(d) 
and 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  Under McLendon, in disability 
compensation (service connection) claims, VA must provide a 
VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.

Here, the veteran's SMRs reveal treatment for neck and 
shoulder pain after she was in a motor vehicle accident 
during a field exercise in March 1975.  It was noted that she 
had whiplash from that accident.  The diagnosis was a 
probable muscle strain.  As for her left knee, the veteran's 
SMRs show she sustained trauma to this knee in a fall during 
service in December 1975.  She was given an ace bandage to 
wear and told to limit her work for a short period.  However, 
her March 1977 separation examination was unremarkable for 
any left knee, left shoulder, and neck complaints or 
disorders.  Still, she maintains that she has experienced 
left knee, left shoulder, and neck pain ever since those 
incidents in service.

Post-service, the veteran indicates that she was first 
treated for left knee, left shoulder, and neck pain soon 
after her June 1977 discharge by a private physician whose 
records, unfortunately, are unavailable.  See personal 
hearing testimony at pages 8-10.  So as it stands, the first 
medical evidence in the claims file revealing treatment for 
left knee, left shoulder, and neck pain is from private 
treatment records dated from 1987 to 1992, approximately 10-
15 years after the veteran was discharged from service.  
Nonetheless, there are several medical opinions suggesting a 
link between her current left knee, left shoulder, and 
neck disorders and the injuries she sustained during service.  
See August 2001 private examination report of L.T., M.D.; VA 
treatment records dated in November 2002, and in February and 
March 2003; and September 2004 private medical opinion of 
G.D., M.D.  These nexus opinions are based on either an 
incomplete review of the claims file or solely on the 
reported history provided by the veteran, somewhat 
diminishing their probative value.  See, e.g., 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993).

Furthermore, post-service private and SSA records document 
the veteran's employment history at the U.S. Postal Service, 
which involved heavy lifting, thus at least raising the 
possibility of intercurrent causes for her current disorders.

In light of this evidence, especially the medical evidence 
suggesting a connection between these disorders and the 
veteran's military service, and the Court's recent decision 
in McLendon, a comprehensive VA medical examination and 
opinion is needed to determine whether her left knee, left 
shoulder, and neck disorders are traceable back to her 
military service.

Accordingly, these claims are REMANDED for the following 
development and consideration:

1.	Send the veteran a VCAA notice letter 
complying with the recent Court case of 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  
Specifically, this letter must advise 
her that a downstream disability rating 
and an effective date will be assigned 
if her service connection claims are 
eventually granted.

2.	Have the veteran undergo an appropriate 
VA examination to determine the nature 
and etiology of her current left knee, 
left shoulder, and neck disorders.  She 
is hereby advised that failure to 
report for her scheduled VA 
examination, without good cause, may 
have adverse consequences on these 
claims.  The examination should include 
any diagnostic testing or evaluation 
deemed necessary to determine the cause 
of these disorders.  And the claims 
file must be made available for review 
of her pertinent medical and other 
history - including, in particular, 
the records of any relevant treatment 
and the August 2001 private examination 
report of L.T., M.D., the VA treatment 
records dated in November 2002, and in 
February and March 2003, and the 
September 2004 private medical opinion 
of G.D., M.D. all suggesting a 
correlation between the current left 
knee, left shoulder, and neck disorders 
and the injuries the veteran sustained 
while in the military.

Based on a physical examination of 
the veteran and a comprehensive 
review of the claims file, 
the examiner is asked to indicate 
whether it is at least as likely as 
not (50 percent or more probable) 
that the veteran's current left knee, 
left shoulder, and neck disorders are 
directly related to her period of 
active military service from June 
1974 to June 1977.  In making this 
determination, the examiner's 
attention is specifically directed to 
the SMRs revealing treatment for neck 
and shoulder pain after the veteran 
was in a motor vehicle accident 
during a field exercise in March 1975 
with a diagnosis of probable muscle 
strain.  For her left knee disorder, 
the examiner's attention is 
specifically directed to SMRs 
revealing trauma to the left knee 
after a fall during service in 
December 1975.  And, again, the 
examiner's attention is also directed 
to the post-service medical opinions 
suggesting a nexus between current 
left knee, left shoulder, and neck 
disorders and those injuries 
sustained during military service.  
See August 2001 private examination 
report of L.T., MD.; VA treatment 
records dated in November 2002, and 
in February and March 2003; and 
September 2004 private medical 
opinion of G.D., M.D.  Finally, the 
examiner should comment on the 
likelihood the veteran's current 
disorders are due to post-service 
intercurrent causes, wholly unrelated 
to her military service.

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it 
is to find against it.  The examiner 
should discuss the rationale of the 
opinion, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained 
from review of the record.  If the 
examiner is unable to provide the 
requested opinion, please expressly 
indicate this and discuss why this is 
not possible or feasible.  

3.	Then readjudicate the veteran's left 
knee, left shoulder, and neck disorder 
claims in light of any additional 
evidence received since the May 2007 
SSOC.  If these claims are not granted 
to her satisfaction, send her and her 
representative another SSOC and give 
them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of 


Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


